Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 17, 18, 34 and 43 have been amended, claims 3-12 and 23 canceled and claims 46 and 47 added as requested in the amendment filed on January 13, 2021. Following the amendment, claims 1, 2, 17, 18, 29, 31, 33, 34, 43, 46 and 47 are pending in the instant application.
2.	Claims 1, 2, 17, 18, 29, 31, 33, 34, 43, 46 and 47 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on January 13, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 17, 18, and 43, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claims 17, 18 and 43, as amended, are vague and indefinite for reasons of record as applied to claims 17, 18 and 23 in section 11 of Paper mailed on August 13, 2020. Applicant argues at p. 9 of the Response that, “claims 17 and 18 are herein amended to clarify that administration of the composition results in one or more of the effects recited in claims 17 and 18. Applicant amends claims 17 and 18 to remove the expression “is additionally for” from both claims. Applicant submits that the specification as filed provides factual data for these effects following administration of whey protein (Immunocal) in animals, as described in the Experimental Examples section. Therefore, these claims are not directed to “desired results” for which there are no “tangible and repeatable steps for achieving the results.” Rather, Applicant submits that the specification discloses the claimed methods include tangible and repeatable steps”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added).
Next, revised MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”
In the instant case, claim 17, for example, adds the desired effects of one active step of the base claim 1 – administering a composition comprising whey protein isolate and/or whey protein concentrate to the subject – without reciting any additional steps to specifically achieve 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 17, 18, 29, 31, 33, 34, 43, 46 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 15 of Paper mailed on August 13, 2020.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At pp. 10-14 of the Response, Applicant traverses the rejection on the premises that, “the Office Action acknowledges that the specification provides data showing that mouse models for Alzheimer’s Disease were successfully treated to increase RELN levels in the brain and to improve memory performance (thereby addressing key symptoms of AD). Applicant in vivo data from a highly relevant mouse model system for AD, clearly showing benefit from treatment”. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
Claims 1, 2, 17, 18, 29, 31, 33, 34, 43, 46 and 47, as currently presented, are now limited to methods of treating subjects having or at risk of developing Alzheimer’s Disease (AD) and having a reduced RELN levels in the brain as compared to healthy control levels by administering a composition comprising whey protein isolate or whey protein concentrate to the subject. Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. In the instant case, as a starting point, the specification fails to provide any meaningful guidance as how to assess the population of subjects for intended treatment protocol. The disclosure of measuring the expression level of Reelin using brain slice technique in vitro, as at pp. 72-73, for example, would not be useful to 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 5, 2021